Citation Nr: 0809368	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-26 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating higher than 20 percent for Type II 
Diabetes Mellitus.

2. Entitlement to a rating higher than 10 percent for 
residual peripheral neuropathy of the right upper extremity.

3.  Entitlement to a rating higher than 10 percent for 
residual peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires a restricted 
diet and insulin but does not necessitate a restriction on 
activities.

2.  At the rather recent February 2006 VA examination, the 
veteran also received a diagnosis of erectile dysfunction as 
a residual, secondary complication of his Type II Diabetes 
Mellitus, but his erectile dysfunction since has been 
service connected and rated at the noncompensable (i.e., 0 
percent) level.  He also receives special monthly 
compensation (SMC) for loss of use of a creative organ.

3.  The bilateral peripheral neuropathy in the veteran's 
upper extremities, another residual complication of his Type 
II Diabetes Mellitus, causes at most mild incomplete 
paralysis.

CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the Type II Diabetes Mellitus.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.115b, 4.119, 
Diagnostic Code 7913 (2007).

2.  The criteria also are not met for ratings higher than 10 
percent for the residual peripheral neuropathy of each upper 
extremity.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.124a, DC 8515 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in March 2005 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should 
"give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a 
Dingess insert letter in May 2006 discussing the disability 
rating and downstream effective date elements of the claims - 
which, keep in mind, arose after the veteran already had 
established his entitlement to service connection for the 
conditions at issue.

For claims seeking increased ratings, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claims, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  


Further, if the Diagnostic Codes under which the claimant are 
rated contain criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the Board finds that the RO's March 2005 notice 
letter, along with the statement of the case (SOC) issued in 
August 2005, comply with the Court's holding in Vazquez-
Flores.  For example, the March 2005 letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected Diabetes 
Mellitus Type II, your Peripheral Neuropathy, Left 
Upper Extremity and your Peripheral Neuropathy, 
Right Upper Extremity have increased in severity.  
This evidence may be a statement from you doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

In addition to this letter, the SOC contains the applicable 
rating criteria.  

The Federal Circuit Court recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  



VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records identified by the veteran and his 
representative.  In addition, VA furnished the veteran 
compensation examinations to determine the severity of his 
service-connected diabetes mellitus Type II and the etiology 
and severity of any concomitant conditions, including his 
bilateral upper extremity peripheral neuropathy.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

Whether the Veteran is Entitled to a Rating Higher than 20 
Percent for the Type II Diabetes Mellitus

Historically, in a March 2004 decision, the RO granted 
service connection for Diabetes Mellitus Type II associated 
(presumptively) with herbicide exposure in Vietnam and 
assigned a 20 percent rating retroactively effective from 
November 12, 2003, the date of receipt of the veteran's 
claim.  He did not timely appeal this initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 15-26 (1999).

The veteran filed his current claim for a higher, i.e., 
increased rating for his diabetes in March 2005, asserting 
the condition has worsened considerably.  And, as mentioned, 
the RO denied his claim in July 2005, and this appeal ensued.

Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

When, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But another recent Court decision held that in 
determining the present level of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

VA evaluates diabetes mellitus under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Diagnostic Code 7913 provides a 20 
percent when the condition requires insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.

A higher 40 percent rating requires insulin, restricted diet, 
and regulation of activities.

A 60 percent rating requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.



A 100 percent rating requires more than one daily injection 
of insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Note (1) in this code indicates to evaluate compensable 
complications of the diabetes separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913.

Analysis

December 2003 VA outpatient treatment records show diagnostic 
and clinical tests revealed a glucose level of 186 when 72-
128 is the normal range, creatinine of 1, bilirubin of .6 and 
glyco HGB of 10.9 when 5.1-8.1 is the normal range.  
Treatment was with Metformin and Sulindac.  The veteran 
requested a VA examination to determine whether he had 
diabetes mellitus and, if so, whether it was traceable back 
to his military service (in particular, to his presumed 
exposure to Agent Orange in Vietnam).  A February 2004 VA 
compensation examination confirmed this diagnosis and noted 
that he had received a prescription for Glucotrol.

VA also furnished a compensation examination in August 2004 
to determine whether the veteran also had peripheral 
neuropathy in his upper extremities as a residual 
complication of the diabetes mellitus.  During that 
evaluation, he indicated that he tries to follow a sugar-free 
diet as he does not exercise.  He complained of cramps in his 
hands, pain and paresthesia (decreased sensation).  The VA 
examiner diagnosed bilateral peripheral neuropathy of the 
upper extremities and linked it to the already service-
connected diabetes mellitus.  The RO has since granted 
service connection for the bilateral peripheral neuropathy in 
the upper extremities in October 2004 and assigned separate 
10 percent ratings for each upper extremity, keeping in mind 
the veteran also is contesting those ratings.

In March 2005, VA provided another examination to determine 
whether the veteran's service-connected diabetes mellitus 
causes any residual diabetic neuropathy in his feet.  (Note:  
the earlier August 2004 VA examination had determined he does 
not have any residual peripheral neuropathy in his 
lower extremities.)  The March 2005 examiner indicated there 
was a normal inspection of the veteran's feet, as well as 
that he had normal pulses and sensation.  Hence, since that 
examiner found no evidence of diabetic neuropathy in the 
feet, there was and is no basis for granting additional 
service connection and assigning additional separate ratings 
for this.

In February 2006, VA scheduled the veteran for another 
compensation examination to determine whether his diagnosis 
of erectile dysfunction is also secondary to his service-
connected diabetes mellitus.  During that evaluation, the 
examiner noted that the veteran's treatment for diabetes 
mellitus included insulin, glyburide, rosiglitazone, 
simvastatin and paroxetine.  Diagnostic and clinical testing 
revealed normal blood pressure of 160/90, glucose of 177, 
creatinine of 1.1 and BUN of 17.3.  The examiner diagnosed 
erectile dysfunction, also indicating it was most likely 
secondary to the veteran's service-connected diabetes 
mellitus.  Shortly thereafter, the RO granted service 
connection for his erectile dysfunction in a February 2006 
rating decision and assigned a noncompensable (0 percent) 
rating with a retroactive effective date of October 27, 2005.  
As well, the RO granted SMC on account of loss of use of a 
creative organ.

The veteran did not timely appeal that initial noncompensable 
rating for his residual erectile dysfunction, so it is not 
being contested.

Therefore, to establish his entitlement to the next higher 
evaluation of 40 percent under Diagnostic Code 7913, the 
evidence must show the veteran's underlying diabetes mellitus 
requires insulin, a restricted diet, and regulation of 
activity.  However, a review of his treatment records, the 
reports of his VA examinations in February 2004, August 2004, 
March 2005, and February 2006 reveals his diabetes mellitus 
requires a restricted diet and insulin, but does not 
necessitate a restriction on activities.  Hence, since all 
three requirements for a higher 40 percent rating are not 
met, he cannot receive this greater rating.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).

Thus, inasmuch as 20 percent represents the maximum level of 
disability for this condition since the effective date of the 
award, the rating may not be increased beyond this level - 
so not "staged" under Hart.

The Board also notes that the veteran claims that his 
service-connected diabetes mellitus affects his vision.  
While his VA outpatient treatment records in January 2005 
note a diagnosis of refractive error in December 2003, they 
indicate no other eye problems.  Indeed, a more recent 
examination of his eyes in March 2005 found that his pupils 
were equal, round and reactive to light and accommodation.  
The examiner also noted that the extra-ocular movements were 
intact with no evidence of corneal lesions, clear 
conjunctivae.  Furthermore, none of the veteran's VA 
outpatient treatment records or the reports of VA 
examinations indicate his vision problems bear any 
relationship to his service-connected diabetes mellitus.  A 
diagnosis of diabetic retinopathy, for example, would be a 
ratable complication of the diabetes mellitus.  But, 
generally speaking, mere refractive error is a congenital or 
developmental defect that cannot be service connected as a 
matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.

For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 20 
percent for the Type II Diabetes Mellitus.  Since the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



Whether the Veteran is Entitled to Ratings Higher than 10 
Percent for the Residual Bilateral Upper Extremity Peripheral 
Neuropathy

Historically, in an October 2004 rating decision, the RO 
granted service connection for bilateral peripheral 
neuropathy of each upper extremity as secondary to the 
already service-connected Type II Diabetes Mellitus and 
assigned separate 10 percent ratings for each upper extremity 
retroactively effective from April 20, 2004.

The veteran contends the neuropathy is now worse, entitling 
him to higher ratings.

Governing Statutes and Regulations

The veteran's existing 10 percent ratings are under 38 C.F.R. 
§ 4.124a, DC 8515, for incomplete paralysis of the median 
nerve.

In accordance with DC 8515, VA defines complete paralysis as 
where the hand is inclined to the ulnar side, with the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand; pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; and pain with 
trophic disturbances.  Complete paralysis warrants a 60 
percent rating if affecting the minor extremity, and a 70 
percent rating if the major extremity is involved.  Where 
there is severe incomplete paralysis, this corresponds to a 
40 percent rating for a minor extremity and 50 percent for a 
major extremity.  Moderate incomplete paralysis corresponds 
to a 20 percent rating for a minor extremity and 30 percent 
for a major extremity.  Whereas mild incomplete paralysis 
warrants a 10 percent rating, irrespective of whether a minor 
or major extremity is involved.



Generally, in the evaluation of neurological disorders, VA 
rates these disabilities in proportion to the impairment of 
motor, sensory or mental function.  In rating peripheral 
nerve injuries and their residuals, attention should be given 
to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124a states that when peripheral 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Analysis

To establish entitlement to the next higher evaluation of 20 
percent for his minor upper extremity and 30 percent for his 
major upper extremity under DC 8515, the evidence must show 
that the veteran has "moderate" (as opposed to "mild") 
incomplete paralysis of the median nerve.

As already indicated, VA furnished a compensation examination 
in August 2004 to determine whether the veteran's bilateral 
peripheral neuropathy of the upper extremities is 
attributable to his service-connected diabetes mellitus.  
During that evaluation, he reported pain, weakness, fatigue 
and functional loss during flare-ups.  He also mentioned 
cramps in his hands and lower extremities.  Objective 
findings indicated that the sensory examination was normal to 
pain, touch, vibration, and position sense.  Indeed, his 
motor examination showed normal power, no drift, normal grip, 
normal tone, and no involuntary movement atrophy or 
fasciculations.  His deep tendinous reflexes were 
symmetrically normal +2 in both his upper and lower 
extremities.  Electrodiagnostic testing indicated evidence of 
carpal tunnel syndrome, bilaterally, in his upper 
extremities.  

The examiner diagnosed carpal tunnel syndrome bilaterally in 
the upper extremities but found no evidence of neuropathy in 
the lower extremities.  The examiner opined that the 
bilateral peripheral neuropathy of the upper extremities was 
at least as likely as not etiology associated with the 
diabetes mellitus Type II.

The medical evidence since service connection was granted for 
this additional, residual disability includes VA outpatient 
treatment records from March and November 2005.  These 
records indicate examination of the veteran's extremities 
found no evidence of clubbing, cyanosis or edema.  These 
records also indicate no skin discoloration, trauma, ulcers 
or callus.  Musculoskeletal examination found his range of 
motion was intact, and that he had adequate muscle tone and 
no deformities.  Indeed, neurologic examination found no 
gross motor or sensory deficits.  

In sum, this evidence shows the veteran has no more than mild 
impairment from the bilateral upper extremity peripheral 
neuropathy.  And this level of impairment, in turn, is 
commensurate with a 10 percent rating under DC 8515.  38 
C.F.R. § 4.7.  Specifically, the veteran reports symptoms of 
cramps in his hands, pain and paresthesia.  Upon objective 
neurological examination in August 2004, the examiner 
observed bilateral carpal tunnel syndrome in the upper 
extremities.  The examiner also indicated, however, there was 
no evidence of weakness in the upper extremities, loss of 
reflexes, or muscle atrophy.  Indeed, to the contrary, the VA 
outpatient treatment records indicate the veteran's sensory 
and motor examinations have been relatively normal.  Overall, 
he simply does not have the moderate degree of impairment 
required for a higher 20 or 30 percent rating.  

For these reasons and bases, the Board must deny the claims 
for ratings higher than 10 percent for the bilateral upper 
extremity peripheral neuropathy because the preponderance of 
the evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  See 38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Extraschedular Consideration

Moreover, the veteran has not shown that his service-
connected diabetes mellitus, erectile dysfunction, and 
bilateral upper extremity peripheral neuropathy have caused 
marked interference with his employment, meaning above and 
beyond that contemplated by his current schedular ratings.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  The veteran also has 
not shown these disabilities have necessitated frequent 
periods of hospitalization or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  The vast majority of his evaluation and treatment 
has been on an outpatient (as opposed to inpatient) basis.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


